In the

    United States Court of Appeals
                For the Seventh Circuit
No. 13-2515

CHRISTOPHER MOSLEY,
                                                 Petitioner-Appellee,

                                 v.


KIM BUTLER,
                                             Respondent-Appellant.

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
            No. 05 C 248 — Joan B. Gottschall, Judge.


     ARGUED MAY 21, 2014 — DECIDED AUGUST 11, 2014


   Before BAUER, ROVNER, and HAMILTON, Circuit Judges.

    ROVNER, Circuit Judge. The State for a second time appeals
the district court’s decision granting Christopher Mosley’s
petition for a writ of habeas corpus, 28 U.S.C. § 2254. In the
first appeal, we agreed with the district court that the state
court decision denying relief on Mosley’s claim of ineffective
assistance of counsel rested on an unreasonable determination
of facts and an analysis that was contrary to Strickland v.
2                                                     No. 13-2515

Washington, 466 U.S. 668 (1984). Mosley v. Atchison, 689 F.3d
838, 849–51 (7th Cir. 2012). Thus, 28 U.S.C. § 2254(d) no longer
dictated that the district court defer to the state court’s opinion.
We remanded the case to the district court to review additional
evidence, make findings of fact based on that evidence, and
decide if Mosley was in custody in violation of the Constitution
and, thus, entitled to a writ of habeas corpus, 28 U.S.C.
§ 2254(a). See Mosley, 689 F.3d at 854. We also held that, if the
evidence corroborated Mosley’s allegations, then his conviction
was unconstitutional. Id. at 841, 852.
    On remand the district court held that Mosley’s trial
attorney had rendered ineffective assistance under Strickland.
The court again granted Mosley’s petition, and the State again
appeals. The State argues that the district court analyzed the
state court’s decision under § 2254(d), instead of analyzing
independently whether Mosley was being held unconstitution-
ally under § 2254(a). In answer to the latter question, the State
asserts that Mosley was represented by able and effective
counsel at trial, and the district court’s conclusion to the
contrary rests on erroneous findings of fact.
    Although the question is close, we affirm. Though the
district court used incorrect language to describe its job on
remand, it recognized its duty and correctly reviewed Mosley’s
Strickland claim under § 2254(a), concluding that counsel had
rendered ineffective assistance in violation of Mosley’s Sixth
Amendment rights. As we explain below, we agree with that
assessment. The district court’s order to release or retry Mosley
is affirmed.
No. 13-2515                                                   3

                         Background
   We recounted the facts and history of this case in our prior
decision, see Mosley, 689 F.3d at 845–846, so here we discuss
only the details relevant to this second appeal.
       A. State Court Proceedings
    Mosley, who opted for a bench trial, was convicted of first-
degree murder and arson under an accountability theory,
see 720 ILCS 5/5-2, after an August 1997 apartment fire on the
south side of Chicago took the life of an elderly resident.
Mosley was a member of the Gangster Disciples, and the State
argued that he ordered two younger gang members to set the
building afire in retaliation for the actions of a different
resident, Marlo Fernando, a rival gang member. Earlier,
Fernando’s car window was smashed when she refused to pay
“taxes” to the Gangster Disciples for selling drugs out of her
apartment. She asked Mosley for the repair costs but was never
reimbursed, so she began calling the police whenever Mosley
or other Gangster Disciples spent time outside her building.
    Fernando testified that Mosley had threatened her at least
five times before the fire, and that immediately before she
realized her building was on fire, she heard Mosley say “burn
this motherfucker down.” Nailal Ledbetter, a friend of
Fernando’s, corroborated her testimony, agreeing that between
10:00 and 10:30 p.m. the night of the fire, Mosley ran past the
window, looked up, and said “burn this motherfucker down.”
According to both women, within seconds the building was on
fire and smoke had filled the hallways. At the close of the
State’s evidence, trial counsel moved for a judgment of
acquittal, arguing that Fernando’s testimony was incredible
4                                                   No. 13-2515

and therefore insufficient to convict Mosley. The trial court
denied the motion. The defense then called only Ishi Coward,
who testified that Mosley was in a schoolyard across the street
for three hours before the fire. Coward testified that she never
heard Mosley order anyone to set the fire or let the building
burn. The trial court did not believe Coward and found Mosley
guilty of both charges. He was sentenced to consecutive prison
terms of 60 years for the murder and 15 years for the arson.
    After an unsuccessful appeal, Mosley filed a post-convic-
tion petition in state court, 720 ILCS 5/122 et seq, arguing that
he was denied effective assistance of counsel at trial. He
asserted that counsel should have called two witnesses to give
exculpatory testimony and attached affidavits from both. The
first, Keely Jones, swore that she was with Mosley and a group
of others in the schoolyard on the night of the fire from around
8:00 p.m. until the fire began at 10:30 p.m. Jones stated that
when the fire broke out, Mosley and the others ran across the
street and helped some of the victims. The other witness,
Sharon Taylor, was a friend of Mosley’s who lived in the
apartment directly above Fernando. She stated that from her
apartment window she saw Mosley and a group of others in
the schoolyard; she never heard him say anything about
burning down the building. When the fire started, Mosley and
the others ran over from the schoolyard, yelling that the
building was on fire, and Mosley rescued Taylor’s infant son
by catching him as she dropped him from the window.
According to the affidavits, both Jones and Taylor unsuccess-
fully attempted to reach Mosley’s attorney by phone, and both
spoke with him in court. Counsel told both he would need
No. 13-2515                                                      5

them to testify, but neither was called to do so during the trial,
though both were present.
    The trial court reviewed the affidavits and summarily
denied Mosley’s petition as frivolous and without merit. The
court of appeals affirmed that decision, agreeing that counsel’s
decision not to call the witnesses was reasonable and a matter
of strategy. The court also ruled that Mosley was not preju-
diced by counsel’s actions because “the record shows that the
outcome of the trial would not have differed if Jones and
Taylor had testified.” The Illinois Supreme Court denied
Mosley’s petition for leave to appeal without opinion.
       B.     Federal Proceedings—Evidentiary Hearing and
              First Appeal
    Mosley then petitioned the district court for a writ of
habeas corpus, 28 U.S.C. § 2254, maintaining that his trial
counsel had rendered ineffective assistance. The district court
held an evidentiary hearing, at which Jones, Taylor, and
Mosley’s trial attorney testified. Jones’s and Taylor’s testimony
largely was consistent with their affidavits submitted in
Mosley’s state post-conviction petition. Jones added that she
saw Mosley run into the burning apartment building to aid
rescue efforts. She also said that she received an affidavit in the
mail detailing her recollection from the night of the fire. The
affidavit contained blank areas that she filled in, and she then
signed the affidavit and mailed it back to the sender, though
she could not recall who that was. Taylor remembered Mosley
visiting her the night of the fire and offering to bring her
dinner. After he left, about 45 minutes before the fire began,
she looked out of her window and saw Mosley in the school-
6                                                  No. 13-2515

yard with others, but she did not recall seeing any adult
females. She testified about Mosley’s aid in rescuing her young
son but said she never saw Mosley enter the apartment
building after the fire had started. She denied speaking in
person with Mosley’s attorney but conceded that Mosley had
written her affidavit and that she had signed it despite some of
the factual inaccuracies because she wanted to help Mosley.
    Mosley’s attorney, Robert Strunck, testified that he had not
planned to call any witnesses at the trial because he was
convinced that his motion for judgment of acquittal would be
granted. He was “shocked” when the motion was denied and
asked for a short continuance, during which he spoke with
Coward and decided to call her as a witness because her
testimony placed Mosley in the schoolyard all evening. He did
not recall speaking with Taylor but testified that her testimony
placing Mosley briefly inside the apartment building would
have contradicted his theory that Mosley was in the schoolyard
the entire night. Strunck also described as harmful Taylor’s
testimony that Mosley was in the schoolyard with only men
and children, which contradicted Coward’s testimony that
adult females also were present.
   After the hearing but before the district court rendered its
decision on Mosley’s petition, the Supreme Court decided
Cullen v. Pinholster, 131 S. Ct. 1388, 1398 (2011), which holds
that review of state-court proceedings under § 2254(d)(1) is
limited to the record that was before the state court that
adjudicated the merits of the claims in the petition. Based on
that ruling, and argument from the State, the district court
disregarded the new evidence from the evidentiary hearing
No. 13-2515                                                    7

and limited its analysis to the state trial record, including the
affidavits from Jones and Taylor.
    Yet based on that limited review, the district court con-
cluded that Mosley had met the standards of § 2254(d)(1) in
two respects. First, the court determined that the state court
had unreasonably determined that Strunck’s failure to call
Jones and Taylor was part of his trial strategy. Second, the
court ruled that the state court’s conclusion regarding the
prejudice element of Mosley’s Strickland claim was contrary to
federal law because the state court had required that Mosley
show the outcome of his trial would have been different, but
Strickland requires only that he show a reasonable probability of
a different outcome. The court thus conducted a de novo review
of Mosley’s claim and concluded that there was, in fact, a
reasonable probability that but for counsel’s poor performance
at trial, the outcome would have been different.
    The State appealed that decision. We agreed with the
district court that counsel’s failure to call Jones and Taylor
could not have been a matter of strategy: According to the state
record, Strunck never interviewed either witness and did not
know whether their testimony would have been helpful. The
presumption of reasonableness that attaches to counsel’s
strategic decisions, we held, does not apply to “consequences
of inattention.” Mosley, 689 F.3d at 848. Moreover, we noted
that it was unreasonable for the state court to conclude that the
testimony from Jones and Taylor was cumulative. Their
testimony, we explained, would have bolstered Coward’s,
which was shaky and rejected by the trial judge. Both wit-
nesses placed Mosley across the street at the time the fire
started, an observation that contradicted the State’s theory that
8                                                  No. 13-2515

he was near the apartment building ordering the other boys to
burn it down. The state court’s conclusion that counsel did not
perform deficiently, we agreed, was unreasonable.
   We also agreed that the state court’s conclusion that Mosley
was not prejudiced by counsel’s actions was contrary to
controlling precedent. The state court, we noted, repeatedly
misstated the appropriate prejudice standard under Strickland,
again warranting de novo review. We concluded that “if the
Jones and Taylor affidavits are taken at face value, Mosley was
prejudiced by his counsel’s failure to call the two witnesses.”
Mosley, 689 F.3d at 851.
    Though we affirmed the district court’s judgment that
Mosley had met the requirements of § 2254(d), we vacated the
court’s grant of the writ and remanded. Whether Mosley is
entitled to relief under § 2254(a), we explained, depends on
whether he “is in custody in violation of the Constitution or
laws or treaties of the United States.” That is a different
question than whether the state court’s decision is unreason-
able under § 2254(d). We thus instructed the district court to
make findings of fact based on either the evidence presented at
the earlier evidentiary hearing, at a new hearing, or both, and
to determine if Mosley met the standard of § 2254(a).
       C. Federal Proceedings—Order on Remand
   On remand the district court again granted Mosley’s
petition. The court found that Strunck was not aware of what
Taylor would have said, and so his failure to call her was not
entitled to the presumption of reasonableness that applies to
counsel’s strategic decisions. According to Strunck’s testimony,
the court concluded, his trial strategy had focused entirely on
No. 13-2515                                                    9

Fernando’s testimony, which counsel assessed was unbeliev-
able and insufficient to support the conviction. When the trial
court rejected the motion for a judgment of acquittal, the court
explained, Strunck scrambled to assemble a defense case,
settling for Coward’s testimony placing Mosley outside the
apartment building the entire night. The decision not to
prepare a defense in the event the motion was rejected, the
court concluded, was unreasonable. The court did not make
any findings regarding Jones’s testimony.
    The court then turned to whether Mosley was prejudiced
by his counsel’s performance and determined that based on all
the evidence that the state judge did have, there was a reason-
able probability that Taylor’s additional testimony would have
changed the outcome of the trial. Again, the court disregarded
Jones’s testimony. The court ordered Mosley released, unless
the State announced an intent to retry him or filed a notice of
appeal.
    Before doing either of those things, however, the State filed
a motion to alter or amend the judgment, FED. R. CIV. P. 59(e),
asserting that the district court had assessed Mosley’s claim
under the wrong standard—it had repeatedly ruled that the
state court’s decision was unreasonable under § 2254(d), yet
the proper inquiry was under § 2254(a). The court acknowl-
edged its inappropriate citations and statements of the legal
standard but assured the parties that it had assessed the claim
under the proper standard. The court rejected the remainder of
the State’s arguments to amend the judgment, pointing to its
earlier decision and refusing to reanalyze the claims. The State
then filed a notice of appeal, returning the case to us.
10                                                  No. 13-2515

                          Discussion
   The State mounts three challenges to the district court’s
grant of Mosley’s petition. We address each in turn.
       A. Whether the district court properly ana-
          lyzed Mosley’s claim under § 2254(a).
   The State first argues that the district court’s analysis was
flawed because it reviewed Mosley’s petition under § 2254(d),
which asks whether the state court’s factual or legal findings
were unreasonable, rather than under § 2254(a), which asks
whether the petitioner is unconstitutionally in the custody of
the State. The State points to several instances in the district
court’s order on remand where the judge referred to § 2254(d)
and held that the state court’s conclusions were unreasonable.
    This issue first was raised in the State’s motion under Rule
59(e) to amend the judgment. We review the judge’s denial of
that motion for abuse of discretion. Obriecht v. Raemisch, 517
F.3d 489, 492 (7th Cir. 2008). The district judge acknowledged
that she had cited to the incorrect statute but amended her
order, clarifying that the decision was under § 2254(a). More-
over, despite the judge’s references to whether a conclusion of
the state court was unreasonable, she concluded her opinion:
“Mosley has shown that his counsel’s performance fell below
an objective standard of reasonableness,” and that there is “a
reasonable probability that Taylor’s testimony . . . would have
changed the outcome of the trial.” It is clear that the district
judge understood that her task on remand was to make an
independent assessment of Strunck’s performance under
§ 2254(a), as we directed. See Mosley, 689 F.3d at 854. The court
determined anew that Mosley was being held unconstitution-
No. 13-2515                                                       11

ally, see Stitts v. Wilson, 713 F.3d 887, 895–96 (7th Cir. 2013), and
granted the writ pursuant to § 2254(a). The errors of the district
court in referring to § 2254(d) and the conclusion that the state
court acted unreasonably were immaterial to its final determi-
nation. We thus see no abuse of discretion in its order.
       B. Whether the district court’s factual findings are
          clearly erroneous.
    The State next questions various factual findings of the
district court; specifically, its findings regarding the testimony
of Taylor and Strunck. The State insists that the court’s findings
are irreconcilable with the record. We review factual findings
by the district court for clear error, Jones v. Basinger, 635 F.3d
1030, 1040 (7th Cir. 2011), reversing only if the district court’s
findings are “implausible in light of the record viewed in its
entirety,” Ray v. Clements, 700 F.3d 993, 1013 (7th Cir. 2012)
(internal quotation marks omitted). We will not disturb the
court’s choice between competing acceptable views of the
evidence, Anderson v. City of Bessemer City, 470 U.S. 564, 574
(1985), and we defer to the court’s factual findings, particularly
because it heard the testimony and observed the witnesses as
they testified, see Ray, 700 F.3d at 1013; United States v. Jackson,
300 F.3d 740, 745 (7th Cir. 2002). The State does not quarrel
with that standard. We review each of the State’s assertions of
error below.
               i. Mosley’s location at the time of the fire.
    The State first argues that the court incorrectly found that,
based on Taylor’s testimony, Mosley was in the apartment
building 45 minutes before the fire started but across the street
in the schoolyard when the fire started. According to the State,
12                                                  No. 13-2515

Taylor testified that she knew Mosley’s location at only two
specific instances: when he left her apartment 45 minutes
before the fire, and after the fire started when she noticed
Mosley and the others running to the building as it burned.
The State notes that Taylor testified that she did not again look
out the window between those two instances and asserts that,
in the interim, Mosley could have returned to the apartment
and given the instruction to burn down the building.
    Taylor testified at the hearing that Mosley had visited her
the evening of the fire, offering to bring her ribs for dinner.
When Mosley left, Taylor said, she saw him go across the street
to the schoolyard, approximately 20 to 25 feet from her
building. She watched Mosley in the schoolyard for only “two
minutes at the most” before walking to the bathroom to bathe
her son. From her bathroom window, Taylor could not see the
schoolyard. She did not again look out the window to the
schoolyard, but neither did she hear yelling or talking from
outside through her windows, which were open and directly
above Fernando’s. From this, the district court concluded that
Taylor, if called at the trial, would have testified that “Mosley
was in the building 45 minutes before the fire and then was
across the street in a group of men and children at the time the
fire started.” The district court later framed Taylor’s testimony
as establishing that Mosley left her apartment 45 minutes
before the fire started “and went across the street to the
schoolyard,” thus saying nothing about whether he remained
there until the fire began.
    From Taylor’s testimony it is possible to conclude that
Mosley had enough time to instruct the other gang members
to burn down the building. But it also is plausible that he did
No. 13-2515                                                     13

not leave the schoolyard until the apartment building was in
flames. That either theory is possible from Taylor’s testimony
does not make the district court’s finding clearly incorrect. Ray,
700 F.3d at 1013; Stankewitz v. Wong, 698 F.3d 1163, 1169 (9th
Cir. 2012). Although Taylor did not watch Mosley every
minute after he left her apartment, it is an acceptable conclu-
sion that he remained in the schoolyard until he noticed the fire
and ran over to help. Thus, the court’s finding was not clear
error.
              ii. Strunck’s knowledge of Taylor’s proposed
                  testimony.
    The State next argues that the district court erroneously
found that attorney Strunck did not know the content of
Taylor’s possible testimony and, thus, erroneously held that his
decision not to call her could not have been strategic. The State
points out that, although Strunck did not recall speaking with
Taylor, he testified that he “would have been aware of her”
because he added her to the list of defense witnesses and asked
an investigator to contact her, just as he had with Coward. As
with Coward, the State says, Strunck would not have listed
Taylor as a potential witness without knowing what she would
say. Thus, the State concludes, there is no reason to believe that
Strunck was not aware of what Taylor’s testimony would have
been.
    But as the State acknowledges, Strunck testified that he
could not recall ever talking to Taylor despite her inclusion on
the witness list. He testified that his usual practice was to write
contemporaneous notes during his conversations with poten-
tial witnesses, yet he had no notes from any conversation with
14                                                   No. 13-2515

Taylor. Strunck pointed out that his file may have been
incomplete, a possible explanation for the missing notes. But
neither did he recall any facts about Taylor at all, including her
apartment’s location directly above Fernando’s, her two-year-
old son who allegedly was rescued by Mosley, or her friend-
ship with Mosley. We recognize that the bench trial from
which these details are being recalled occurred in 1997. But
Strunck also testified that this case “stuck with me.” That he
cannot recall any of the details of Taylor’s testimony, which we
now know would have been very helpful to the defense, does
not help the State’s argument that he did know what she
would have said and intentionally kept her off the stand. Either
the case was not that memorable or else he remembers only
what he knew in 1997, which the district court concluded does
not include any statement by Sharon Taylor. Based on
Strunck’s testimony, we disagree with the State that the district
court’s finding that Strunck was not aware of Taylor’s testi-
mony is erroneous.
              iii. Other factual contests.
    The State also challenges a random assortment of other
factual findings by the district court regarding Strunck’s
testimony: that he failed to subpoena Fernando so he could call
her in defense, prepared the case expecting the state court to
reject Fernando’s testimony “in toto,” and characterized some
of Taylor’s proposed testimony as harmful. But these immate-
rial statements, if they are incorrect, do not undermine the
district court’s conclusion or encourage us entirely to dismiss
the court’s factual findings. See United States v. Houston, 745
F.3d 863, 865 (7th Cir. 2014) (minor discrepancies in factual
findings are not a basis for finding clear error).
No. 13-2515                                                     15

       C. Whether the district court correctly concluded
          that Mosley’s attorney rendered ineffective
          assistance.
    Lastly, the State challenges the district court’s grant of
Mosley’s petition for a writ of habeas corpus. We review the
court’s order granting Mosley’s petition de novo. Stitts, 713 F.3d
at 891. In order to establish that his attorney was ineffective,
Mosley needed to prove that counsel’s performance was
objectively unreasonably and that, because of that perfor-
mance, he was prejudiced. Strickland, 466 U.S. at 688, 694.
Prejudice means that without counsel’s errors, there is a
reasonable probability that the outcome of the trial would have
been different. Id. We defer to strategic decisions counsel made,
even if that strategy ended unsuccessfully, Shaw v. Wilson, 721
F.3d 908, 914 (7th Cir. 2013), but a strategic decision limited by
poor investigation or preparation may be “too ill-informed to
be considered reasonable,” Stitts, 713 F.3d at 891; see United
States v. Best, 426 F.3d 937, 946 (7th Cir. 2005) (“Few decisions
not to present testimony can be considered ‘strategic’ before
some investigation has taken place.”). The State contests the
district court’s ruling on both elements of ineffective assistance,
asserting that Mosley established neither element.
              i. Strunck’s performance.
    The district court concluded that counsel’s performance
was objectively unreasonable. A number of facts were impor-
tant to the district court’s determination. To start, Strunck
testified that he expected his motion for a judgment of acquittal
to be granted. Because of his confidence in the motion, he did
not prepare a defense case: He had not subpoenaed Fernando
16                                                  No. 13-2515

for recall as part of his case, he was unprepared to call any
other witness to testify, and he had not met Taylor to discuss
what she knew, even though Mosley had told him that she
could provide exculpatory information. (The district court did
not make a finding regarding Strunck’s awareness of Jones
before the trial.) Instead, Strunck called only one witness, Ishi
Coward, whose testimony was shaky and rejected by the trial
judge based on her demeanor. Taylor, the district court found,
would have testified that Mosley left the apartment building
45 minutes before the fire started and was in the schoolyard
across the street. But because Strunck did not know that
information, the court found, he did not make an informed
decision not to call her. His failure properly to investigate
Taylor thus deserved no presumption of reasonableness and
demonstrated that his performance as Mosley’s lawyer was
lacking.
    We agree with the district court. We noted in our opinion
in Mosley’s earlier appeal that if what Taylor said in her
affidavit were true, then Strunck “could not possibly have
made a reasonable professional judgment” not to call her “as
a matter of strategy.” Mosley, 689 F.3d at 848. At the eviden-
tiary hearing Taylor testified largely in conformity with her
affidavit. It is her testimony that Mosley was across the street
when the fire started that would have bolstered Coward’s
identical testimony, and Coward’s testimony needed support
because the trial judge believed that she wavered too much to
be believed. Moreover, Mosley’s location when the fire started
was the critical issue in the case. An additional witness placed
Mosley away from the scene of the fire at the time it began, yet
counsel was unaware that such a witness existed. The district
No. 13-2515                                                     17

court did not resolve whether Strunck was aware of Jones, but
his failure properly to investigate Taylor’s testimony and
uncover this exculpatory information, we agree, renders his
performance objectively unreasonable.
              ii. Prejudice.
    The district court also concluded that Mosley was preju-
diced by his attorney’s inaction and unreasonable investiga-
tion. The state’s case, the court recounted, principally relied on
the testimony of Fernando. But her testimony, in the court’s
words, reflected “an almost impossible factual scenario,” in
which the two boys who allegedly were instructed by Mosley
to burn down the building moved from outside the building
up to the second-floor staircase, poured gasoline and set the
fire, and the fire progressed enough to fill the hallway with
smoke all within a matter of a few seconds. The court noted
that the only counter to this hard-to-believe testimony was
Coward’s testimony, and she also was a weak witness. The
trial judge rejected her testimony, leaving only the word of the
State’s witnesses, but as the district court pointed out, the state
judge seemed concerned with counsel’s presentation. Because
the defense case needed an evidentiary boost, the district court
concluded, it was reasonably probable that Taylor’s additional
testimony would have altered the result of the trial.
   We noted in our earlier opinion that if Taylor’s affidavit
were taken at face value, in addition to suggesting counsel’s
performance was deficient, there is a reasonable probability
that the result of the trial would have been different, and thus
Mosley was prejudiced by counsel’s failure to call her. Mosley,
689 F.3d at 851–52. The truth of her affidavit now has come to
18                                                 No. 13-2515

bear. Taylor’s testimony did not entirely track
Coward’s—Taylor testified that Mosley was in her apartment
45 minutes before the fire, whereas Coward testified that
Mosley was in the schoolyard the entire evening; Coward said
she was with Mosley and other adult females, but Taylor
recalled seeing no adult females—but it did match her affida-
vit. And the state judge found Coward less believable than
Fernando. The defense case needed more evidence to support
its lone witness. We do not know how Taylor would have held
up on the stand. But there is at least a reasonable probability
that had she testified, the trial judge would have accepted her
testimony, which bolstered Coward’s words on the critical
issue of Mosley’s location at the time the fire started and
further discredited Fernando’s fantastical account, thereby
changing the verdict. Counsel’s failure to interview Taylor,
however, squelched that opportunity and doomed the defense
case. We conclude that Mosley was prejudiced by his counsel’s
unreasonable representation.
                         Conclusion
    Our confidence in the outcome of the trial is shaken. We
agree with the district court that attorney Strunck provided
ineffective assistance to Mosley, and Mosley thus is in custody
in violation of the Sixth Amendment of the Constitution of the
United States. Accordingly, we AFFIRM the district court’s
decision granting Mosley’s petition for a writ of habeas corpus.
The order to release Mosley, unless the State announces its
intent to retry him, is affirmed.